DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on 35 USC § 101

Claim 20 recites “machine storage medium”. According to [0070] of the as-filed specification, “machine storage medium” is non-transitory and excludes carrier waves, modulated data signals, and other such media. Therefore, there claim 20 is not rejected under 35 USC § 101.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12-14, and 18 of U.S. Patent No. US 11299175 B2 in view of Eyler (US 20190017839 A1) and Farmer et al. (US 20180328747 A1). 

Instant Claims
US 11299175 B2
1. A method comprising: ...

 
monitoring, by a networked system, a device of the driver as the driver traverses a navigation route to a destination, the monitoring based on device data received from the device of the driver as the driver traverses the navigation route to the destination; 

inferring from the device data, by a hardware processor of the networked system, that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination; and 




in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, causing presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone.
3. The method of claim 1, wherein the causing presentation of the notification occurs within a predetermined distance to the illegal stopping zone.
5. The method of claim 4, wherein the notification includes an indication of the alternative location.
10. The method of claim 1, further comprising: causing presentation of a notification on a device of a rider indicating that the driver cannot stop at the illegal stopping zone and instructing the rider to walk to an alternative location.
1. A method comprising: identifying, by a networked system, a destination of a driver providing a transportation service to a user; monitoring, by the networked system, a user device of the driver as the driver traverses a navigation route to the destination, the monitoring being based on device data received from the user device of the driver as the driver traverses the navigation route to the destination; 

inferring from the device data received from the user device of the driver as the driver traverses the navigation route to the destination, by a hardware processor of the networked system, that the driver is planning to stop in an illegal stopping zone located within a predetermined distance to the destination; 

in response to both the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and the driver being within a predetermined distance of the illegal stopping zone, triggering the networked system to determine an alternative location for the user to find the driver; and causing presentation, by the networked system, of: a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and instructing the user to walk to the alternative location, and a second notification on a user interface of the user device of the driver, the second notification including an indication of the illegal stopping zone on a map, an indication of the alternative location on the map, and a statement that the user has been notified to find the driver at the alternative location.
2. The method of claim 1, further comprising: using the historical trip data, detecting that a threshold number or percentage of vehicles stopped at a second location to determine that the second location is a legal stopping zone.
2. The method of claim 1, wherein determining the alternative location comprises selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route.
4. The method of claim 1, further comprising: in response to inferring that the driver is planning to stop in the illegal stopping zone, determining an alternative location that is a legal stopping zone.

2. The method of claim 1, wherein determining the alternative location comprises selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route.
6. The method of claim 4, wherein determining the alternative location comprises: determining whether a next legal stopping zone is available by extending a navigation route past the illegal stopping zone a threshold distance; and based on the next legal stopping zone being available within the threshold distance, selecting the next legal stopping zone in a direction that the driver is traveling as the alternative location or based on no next legal stopping zone being available within the threshold distance, selecting a location short of the destination as the alternative location.
3. The method of claim 1, wherein determining the alternative location comprises: determining whether a next legal stopping zone is available by extending the navigation route past the illegal stopping zone a threshold distance; and based on a next legal stopping zone being available within the threshold distance, selecting the next legal stopping zone in the direction that the driver is traveling as the alternative location, or based on no next legal stopping zone being available within the threshold distance, selecting a location short of the destination as the alternative location.
7. The method of claim 4, wherein determining the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of navigation for the drive, or proximity to the destination; and selecting a best ranked alternative location.
4. The method of claim 1, wherein determining the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of driver to navigate to, or proximity to the destination indicated by the user; and selecting a best ranked alternative location.
8. The method of claim 4, wherein determining the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
5. The method of claim 1, wherein determining the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
9. The method of claim 1, wherein the inferring comprises: accessing, from a data storage, illegal stopping zone data; and triangulating the device data with the illegal stopping zone data, the triangulating comprising detecting from the device data that the driver is within a threshold distance of the illegal stopping zone.
6. The method of claim 1, wherein: the device data comprises location data of the user device of the driver along the navigation route; and the inferring comprises: accessing, from a data storage, illegal stopping zone data; and triangulating the device data with the illegal stopping zone data, the triangulating comprising detecting from the location data that the driver is within a threshold distance of the illegal stopping zone.

7. The method of claim 1, wherein: the device data comprises accelerometer data of the user device of the driver; and the inferring comprises: detecting, from the accelerometer data, that the driver is slowing down in anticipation of stopping; based on detecting the driver is slowing down in anticipation of stopping, accessing, from a data storage, illegal stopping zone data; and triangulating the device data with the illegal stopping zone data accessed based on detecting the driver is slowing down, the triangulating determining that the driver is slowing down within a threshold distance of the illegal stopping zone.
11. The method of claim 1, wherein causing presentation of the notification comprises presenting the illegal stopping zone visually distinguished from a legal stopping zone on a map.
10. The method of claim 1, wherein causing presentation of the second notification comprises presenting the illegal stopping zone visually distinguished from a legal stopping zone on the map.
12. A system comprising: one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: ...
 

monitoring a device of the driver as the driver traverses a navigation route to a destination, the monitoring based on device data received from the device of the driver as the driver traverses the navigation route to the destination; 
inferring from the device data that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination; and 


in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, causing presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone.
15. The system of claim 14, wherein the notification includes an indication of the alternative location.
19. The system of claim 12, wherein the operations further comprise: causing presentation of a notification on a device of a rider indicating that the driver cannot stop at the illegal stopping zone and instructing the rider to walk to an alternative location.
12. A system comprising: one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: identifying a destination of a driver providing a transportation service to a user; 
monitoring a user device of the driver as the driver traverses a navigation route to the destination, the monitoring being based on device data received from the user device of the driver as the driver traverses the navigation route to the destination; 
inferring from the device data received from the user device of the driver as the driver traverses the navigation route to the destination that the driver is planning to stop in an illegal stopping zone located within a predetermined distance to the destination; 
in response to both, the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and the driver being within a predetermined distance of the illegal stopping zone, determining an alternative location for the user to find the driver; and causing presentation of: a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and instructing the user to walk to the alternative location, and a second notification on a user interface of the user device of the driver, the second notification including an indication of the illegal stopping zone on a map, an indication of the alternative location on the map, and a statement that the user has been notified to find the driver at the alternative location.
13. The system of claim 12, wherein the operations further comprise: using the historical trip data, detecting that a threshold number or percentage of vehicles stopped at a second location to determine that the second location is a legal stopping zone.
13. The system of claim 12, wherein the determining the alternative location comprises: selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route; and extending the navigation route past the illegal stopping zone to a next legal stopping zone in the direction that the driver is traveling or identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
14. The system of claim 12, wherein the operations further comprise: in response to inferring that the driver is planning to stop in the illegal stopping zone, determining an alternative location that is a legal stopping zone.
13. The system of claim 12, wherein the determining the alternative location comprises: selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route; and extending the navigation route past the illegal stopping zone to a next legal stopping zone in the direction that the driver is traveling or identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
16. The system of claim 14, wherein determining the alternative location comprises: determining whether a next legal stopping zone is available by extending a navigation route past the illegal stopping zone a threshold distance; and based on the next legal stopping zone being available within the threshold distance, selecting the next legal stopping zone in a direction that the driver is traveling as the alternative location or based on no next legal stopping zone being available within the threshold distance, selecting a location short of the destination as the alternative location.
13. The system of claim 12, wherein the determining the alternative location comprises: selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route; and extending the navigation route past the illegal stopping zone to a next legal stopping zone in the direction that the driver is traveling or identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
17. The system of claim 14, wherein determining the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of navigation for the drive, or proximity to the destination; and selecting a best ranked alternative location.
14. The system of claim 12, wherein the determining the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of driver to navigate to, or proximity to the destination indicated by the user; and selecting a best ranked alternative location.
18. The system of claim 14, wherein determining the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
13. The system of claim 12, wherein the determining the alternative location comprises: selecting, from machine learned locations that are frequent pick-up or drop off locations exceeding a threshold number or percentage, a next closest location that is a legal stopping zone along the navigation route; and extending the navigation route past the illegal stopping zone to a next legal stopping zone in the direction that the driver is traveling or identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.
20. A machine storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: ...

monitoring a device of the driver as the driver traverses a navigation route to the destination, the monitoring based on device data received from the device of the driver as the driver traverses the navigation route to the destination; inferring from the device data that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination; and in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, causing presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone.
18. A machine storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: identifying a destination of a driver providing a transportation service to a user; monitoring, by the networked system, a user device of the driver as the driver traverses a navigation route to the destination, the monitoring being based on device data received from the user device of the driver as the driver traverses the navigation route to the destination; inferring from the device data received from the user device of the driver as the driver traverses the navigation route to the destination that the driver is planning to stop in an illegal stopping zone located within a predetermined distance to the destination; in response to both the inferring from the device data received from the user device of the driver that the driver is planning to stop in the illegal stopping zone and the driver being within a predetermined distance of the illegal stopping zone, determining an alternative location for the user to find the driver; and causing presentation of: a first notification on a user interface of a device of the user indicating that the driver cannot stop at the destination and instructing the user to walk to the alternative location, and a second notification on a user interface of the user device of the driver, the second notification including an indication of the illegal stopping zone on a map, an indication of the alternative location on the map, and a statement that the user has been notified to find the driver at the alternative location.

	However, US 11299175 B2 does not expressly disclose accessing historical trip data; using the historical trip data, detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone.
Eyler, from a similar field of endeavor, teaches accessing historical trip data ([0031]  The augmented reality transportation system analyzes the historical information to determine a number of factors. [0071] the augmented reality transportation system 106 maintains historical information across all vehicle subsystems and all passengers (e.g., passengers 116) associated with the augmented reality transportation system 106 within the route database 108.); using the historical trip data, detecting a first location is an illegal stopping zone ([0031] The augmented reality transportation system, in at least one example, also identifies one or more “no pickup” locations. For example, the augmented reality transportation system analyzes the historical information to determine a number of factors such as: a previous number of pickups at given places, wait times for pickup at given places, places where it is historically congested, places where previous passengers have given poor ratings as a pickup location, places where previous passengers have historically requested not to be picked up, where it is illegal to pick up passengers, illegal to park, too busy to park, unsafe, or is otherwise undesirable as a pickup location. [0103] To give a few examples, the augmented reality transportation system 106 determines an ideal pickup location by determining a particular location where the passenger 116a and the transportation vehicle 103 will predictably arrive at approximately the same time, based on the historical information, as described. As another example, the augmented reality transportation system 106 determines an ideal pickup location to be a location where a certain number of previous passengers have been picked up (e.g., above a threshold number of previous passengers). Therefore, based on the above citations, Eyler implicitly discloses  “detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone” because the system uses historical data to determine an illegal stopping zone and uses the historical data, such as a number of times of an occurrence/event at an location (e.g. “avoided a location”), to determine a status of the location (e.g. “illegal stopping zone”).). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to access historical trip data; use the historical trip data to detect a first location is an illegal stopping zone as suggested by Eyler in the system taught by US 11299175 B2 in order to determine illegal parking/stopping areas (as suggested in [0031] of Eyler).
However, US 11299175 B2 in view Eyler does not expressly disclose detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone.
Farmer, from a similar field of endeavor, teaches detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone ([0027] and [0069] The pickup location evaluation module 134A may be configured to evaluate a request location to determine if the request location is associated with a poor location and/or if an alternate request location may result in a better interaction between a provider and a requestor. The previous ride history data can also include a number of cancellations associated with that pickup location (i.e. “a threshold number or percentage of vehicles avoided a first location”), either initiated by the provider or the requestor, which can affect the location score of the pickup location to indicate whether it is prone to cancellations (i.e. “avoided”). [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to detecting that a threshold number or percentage of vehicles avoided a first location as taught by Farmer in the system taught by US 11299175 B2 in view Eyler in order to determine that the first location is an illegal stopping zone (as suggested in [0027], [0069] and [0072] of Farmer).

Furthermore, claims 12-19 are being rejected  similarly to the rejection of claims 1-11 (in particular claims 1, 2, 4-8, and 10) above for being directed to a system having operations/functions corresponding to the steps of claims 1-11 above whereby the scope and contents of the recited limitations are substantially the same.

Furthermore, claim 20 is being rejected  similarly to the rejection of claims 1 or 12 above for being directed to an apparatus having operations/functions corresponding to the steps of claims 1 or 12 above whereby the scope and contents of the recited limitations are substantially the same.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites “using the historical trip data, detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone”. [0033] of the as-filed specification teaches, “the networked system 102 derived data is obtained from analysis of stored trip data. For instance, if a threshold number or percentage of vehicles stop in a first location but avoid a second location associated with a destination, the networked system 102 infers that the first location is likely a passenger zone or a legal stopping zone and that the second location is likely an illegal stopping zone.” However, the specification does not describe how the system uses the trip data to determine when a vehicle has “avoided” a location. Therefore, this claim fails to  comply with the written description requirement.
Claims 12 and 20 are rejected the same because they recite similar claim language. Claims 2-11 and 13-19 are rejected the same because they depend upon claim 1 or 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US 20190017839 A1) in view of Wang (US 20180357900 A1 – cited in IDS filed 03/07/2022) and Farmer et al. (US 20180328747 A1 – cited in IDS filed 03/07/2022).

Regarding claim 1, Eyler discloses a method comprising: 
accessing historical trip data ([0031]  The augmented reality transportation system analyzes the historical information to determine a number of factors. [0071] the augmented reality transportation system 106 maintains historical information across all vehicle subsystems and all passengers (e.g., passengers 116) associated with the augmented reality transportation system 106 within the route database 108.); 
using the historical trip data, detecting a first location is an illegal stopping zone ([0031] The augmented reality transportation system, in at least one example, also identifies one or more “no pickup” locations. For example, the augmented reality transportation system analyzes the historical information to determine a number of factors such as: a previous number of pickups at given places, wait times for pickup at given places, places where it is historically congested, places where previous passengers have given poor ratings as a pickup location, places where previous passengers have historically requested not to be picked up, where it is illegal to pick up passengers, illegal to park, too busy to park, unsafe, or is otherwise undesirable as a pickup location. [0103] To give a few examples, the augmented reality transportation system 106 determines an ideal pickup location by determining a particular location where the passenger 116a and the transportation vehicle 103 will predictably arrive at approximately the same time, based on the historical information, as described. As another example, the augmented reality transportation system 106 determines an ideal pickup location to be a location where a certain number of previous passengers have been picked up (e.g., above a threshold number of previous passengers). Therefore, based on the above citations, Eyler implicitly discloses  “detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone” because the system uses historical data to determine an illegal stopping zone and uses the historical data, such as a number of times of an occurrence/event at an location (e.g. “avoided a location”), to determine a status of the location (e.g. “illegal stopping zone”).); 
monitoring, by a networked system, a device of the driver as the driver traverses a navigation route to a destination, the monitoring based on device data received from the device of the driver as the driver traverses the navigation route to the destination ([0088] and [0131] For example, as illustrated by FIG. 3, the vehicle subsystem 102 provides location information to the augmented reality transportation system 106, as depicted by act 302. As discussed above, the vehicle subsystem 102 determines a location by way of a GPS locator device within the transportation vehicle 103, the driver client device 118, or other device, and provides the location information in the form of GPS coordinates, a street address, or other form to the augmented reality transportation system 106.); 
However, Eyler does not expressly disclose detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone; inferring from the device data, by a hardware processor of the networked system, that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination; and in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, causing presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone.
Wang, from a similar field of endeavor, teaches inferring from the device data, by a hardware processor of the networked system, that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination ([0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (i.e., having the remote computing device 132 located in it) is within a predetermined radius "r" 502 (i.e. “predetermined distance”) of a destination. The destination may, for example, be a desired location or region the user wishes to park, or may be a determined location having available legal parking. The area which is established by this radius 502 is referred to herein as the impact zone 504.); and in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, causing presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone ([0075] an alert issued to a user about available legal parking and/or illegal parking in order to secure a legally available parking spot while avoiding parking violations. [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. The user might prefer the computing system to identify only occupied and illegal parking location. Or, users may only be concerned with illegal parking locations and only want to receive legal parking related data about parking locations that are illegal. [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (computing device 132 located in it) is within a predetermined radius "r" 502 of a destination.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to infer from the device data, by a hardware processor of the networked system, that the driver is planning to stop in the illegal stopping zone located within a predetermined distance to the destination; and in response to inferring from the device data received from the device of the driver that the driver is planning to stop in the illegal stopping zone, cause presentation of a notification on a user interface of the device of the driver indicating the illegal stopping zone as suggested by Wang in the system taught by Eyler in order to provide a notification of potential parking violations (as suggested in [0112] of Wang).
However, Eyler in view of Wang does not expressly disclose detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone.
Farmer, from a similar field of endeavor, teaches detecting that a threshold number or percentage of vehicles avoided a first location to determine that the first location is an illegal stopping zone ([0027] and [0069] The pickup location evaluation module 134A may be configured to evaluate a request location to determine if the request location is associated with a poor location and/or if an alternate request location may result in a better interaction between a provider and a requestor. The previous ride history data can also include a number of cancellations associated with that pickup location (i.e. “a threshold number or percentage of vehicles avoided a first location”), either initiated by the provider or the requestor, which can affect the location score of the pickup location to indicate whether it is prone to cancellations (i.e. “avoided”). [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to detecting that a threshold number or percentage of vehicles avoided a first location as taught by Farmer in the system taught by Eyler in view of Wang in order to determine that the first location is an illegal stopping zone (as suggested in [0027], [0069] and [0072] of Farmer).

Regarding claim 2, Eyler in view of Wang and Farmer discloses the method of claim 1, further comprising: using the historical trip data, detecting that a threshold number or percentage of vehicles stopped at a second location to determine that the second location is a legal stopping zone (Eyler [0031] The augmented reality transportation system, in at least one example, also identifies one or more “no pickup” locations. For example, the augmented reality transportation system analyzes the historical information to determine a number of factors such as: a previous number of pickups (i.e. “a threshold number or percentage of vehicles stopped”) at given places (e.g. “legal stopping zone”). [0103] To give a few examples, the augmented reality transportation system 106 determines an ideal pickup location by determining a particular location where the passenger 116a and the transportation vehicle 103 will predictably arrive at approximately the same time, based on the historical information, as described. As another example, the augmented reality transportation system 106 determines an ideal pickup location (i.e.. “legal stopping zone”) to be a location where a certain number of previous passengers have been picked up (i.e. “a threshold number or percentage of vehicles stopped”).).

Regarding claim 3, Eyler in view of Wang and Farmer discloses the method of claim 1, wherein the causing presentation of the notification occurs within a predetermined distance to the illegal stopping zone (Wang [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 (i.e., having the remote computing device 132 located in it) is within a predetermined radius "r" 502 (i.e. “predetermined distance”) of a destination.).

Regarding claim 4, Eyler in view of Wang and Farmer discloses the method of claim 1, further comprising: in response to inferring that the driver is planning to stop in the illegal stopping zone, determining an alternative location that is a legal stopping zone (Eyler [0096] and [0110] As used herein, an ideal pickup location refers to a pickup location (e.g., as defined above) where the augmented reality transportation system 106, driver 104, and/or passenger 116a determines as the ideal placement for a pickup location. For example, as will be described in further detail below, the augmented reality transportation system 106 may determine more than one possible pickup locations (e.g. “alternative location”), and may rank each of the possible pickup locations according to various factors to determine which of the possible pickup locations is the ideal pickup location. Wang [0106] and [0112] As a result, these parking locations, whether occupied, illegal, or potentially available legal (e.g. “alternative location that is a legal stopping zone”) can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. Furthermore, Farmer [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.).

Regarding claim 5, Eyler in view of Wang and Farmer discloses the method of claim 4, wherein the notification includes an indication of the alternative location zone (Wang [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal (e.g. “alternative location that is a legal stopping zone”) can be displayed (e.g. “notification”) to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. Furthermore, Farmer teaches [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety. Furthermore, Farmer [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety.).

Regarding claim 6, Eyler in view of Wang and Farmer discloses the method of claim 4, wherein determining the alternative location comprises: determining whether a next legal stopping zone is available by extending a navigation route past the illegal stopping zone a threshold distance; and based on the next legal stopping zone being available within the threshold distance, selecting the next legal stopping zone in a direction that the driver is traveling as the alternative location or based on no next legal stopping zone being available within the threshold distance, selecting a location short of the destination as the alternative location (Eyler [0088] In addition to location information, the vehicle subsystem 102 may further provide information relating to speed, direction of travel, total distance traveled, total time spent traveling, and other information relating to the vehicle subsystem 102.  [0098] and [0110] the augmented reality transportation system 106 may identify a possible pickup location that has the shortest travel time for the passenger to navigate to that particular possible pickup location as the ideal pickup location. [0106] As can be imagined, in some cases, the augmented reality transportation system 106 identifies two or more possible pickup locations that are in substantially the same place (e.g., they have GPS coordinates or street addresses that are within a threshold distance of each other). [0096]-[0097], [0104], and [0110] As used herein, an ideal pickup location refers to a pickup location (e.g., as defined above) where the augmented reality transportation system 106, driver 104, and/or passenger 116a determines as the ideal placement for a pickup location. Wang [0015] To establish a route plan for a user to guide the user to one or more locations which have more potentially available legal parking, as well as notify a user of one or more locations with no potentially available legal parking. [0068] An exemplary embodiment of the present invention may optionally include a geographical information system (GIS) to capture, display, and otherwise analyze data. The GIS may integrate an electronic or digital map, for instance, as a layer (such as GOOGLE MAPS, which is an electronic mapping service provided by Google, a subsidiary of Alphabet Inc., etc.) to be viewed on a computing device 132. With this integration, roadways may be displayed from a map database which presents the analyzed data as to the location of potentially available legal parking and route planning to a parking zone with a greater potential of finding legal parking, where the options can be displayed to the user to help plan his or her route accordingly, or see automatically generated suggestions about routes, etc. For example, the user can be given a suggestion of a potential route to a parking zone where there is more available legal parking than in another area. Since parking locations may be occupied by vehicles of non-users and therefore might not be accounted for, the suggested route may direct the user to a parking zone with a greater number of available legal parking identified by registered users. However, a user may have the option to select an alternate route based on additional route criteria. For example, a user may select a parking zone based on distance even though the closer parking zone has less available legal parking. The GIS may integrate different layers, and data points with similar attributes can then be isolated and output as a layer. [0098] and [0110] the augmented reality transportation system 106 may identify a possible pickup location that has the shortest travel time for the passenger to navigate to that particular possible pickup location as the ideal pickup location. Also see [0106]. Furthermore, Farmer teaches [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety. Also see Farmer 2A-2C and 4A-4B.).

Regarding claim 7, Eyler in view of Wang and Farmer discloses the method of claim 4, wherein determining the alternative location comprises: identifying a plurality of alternative locations; ranking the alternative locations based on one or more of distance, traffic, ease of walking for a rider, ease of navigation for the drive, or proximity to the destination; and selecting a best ranked alternative location (Eyler [0096]-[0097], [0104], and [0110] As used herein, an ideal pickup location refers to a pickup location (e.g., as defined above) where the augmented reality transportation system 106, driver 104, and/or passenger 116a determines as the ideal placement for a pickup location. For example, as will be described in further detail below, the augmented reality transportation system 106 may determine more than one possible pickup locations, and may rank each of the possible pickup locations according to various factors to determine which of the possible pickup locations is the ideal pickup location. As a result, the augmented reality transportation system 106 may identify a possible pickup location that has the shortest travel time for the passenger to navigate to that particular possible pickup location as the ideal pickup location. Farmer figs. 2C, 3 and 4A-4B; [0039]-[0044] teaches identifying and displaying alternative locations for stopping based on the location score. [0039] The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the provider to pick up the requestor, historical reduced cancelations, historical numbers of successful pickups, etc. [0072] Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor  [0046] As shown in FIG. 2C, the dynamic transportation matching system may identify a set of alternate request locations associated with one or more of the curb segments 238A-238M, 240A-240F, and 242A and may identify that a location associated with the curb sub-segment 242A is the best alternate request location for the request.).

Regarding claim 8, Eyler in view of Wang and Farmer discloses the method of claim 4, wherein determining the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user (Eyler [0096] and [0110] As used herein, an ideal pickup location refers to a pickup location (e.g., as defined above) where the augmented reality transportation system 106, driver 104, and/or passenger 116a determines as the ideal placement for a pickup location. For example, as will be described in further detail below, the augmented reality transportation system 106 may determine more than one possible pickup locations (e.g. “alternative location”), and may rank each of the possible pickup locations according to various factors to determine which of the possible pickup locations is the ideal pickup location. Furthermore, Farmer teaches [0072] when a particular curb segment is identified as not safe (e.g. poor location score), its pickup location score may be affected to indicate to the requestor that the requested location is unsafe or illegal for the provider to stop, identify the nearest alternate pickup location that is safe, and ask the requestor to move to that nearest alternate pickup location instead to reduce overall trip delay and ensure safety. [0035] The requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A.  Also see Farmer 2A-2C and 4A-4B.).

Regarding claim 9, Eyler in view of Wang and Farmer discloses the method of claim 1, wherein the inferring comprises: accessing, from a data storage, illegal stopping zone data; and triangulating the device data with the illegal stopping zone data, the triangulating comprising detecting from the device data that the driver is within a threshold distance of the illegal stopping zone (Eyler [0031] The augmented reality transportation system, in at least one example, also identifies one or more “no pickup” locations. For example, the augmented reality transportation system analyzes the historical information to determine a number of factors such as: a previous number of pickups at given places, wait times for pickup at given places, places where it is historically congested, places where previous passengers have given poor ratings as a pickup location, places where previous passengers have historically requested not to be picked up, where it is illegal to pick up passengers, illegal to park, too busy to park, unsafe, or is otherwise undesirable as a pickup location. The augmented reality transportation system further generates an augmented reality element to place on a “no pickup” location to overlay within the augmented reality environment for display to the passenger. Additional detail regarding generating and providing undesirable pickup locations, or “no pickup” locations, is provided below with reference to FIGS. 5-6. [0091] For example, the augmented reality transportation system 106 accesses the historical information stored within the route database 108. [0088] and [0131] For example, as illustrated by FIG. 3, the vehicle subsystem 102 provides location information to the augmented reality transportation system 106, as depicted by act 302. As discussed above, the vehicle subsystem 102 determines a location by way of a GPS locator device within the transportation vehicle 103, the driver client device 118, or other device, and provides the location information in the form of GPS coordinates, a street address, or other form to the augmented reality transportation system 106. [0114] Though not illustrated in FIG. 2, in some embodiments, the augmented reality transportation system 106 also analyzes the historical information for the area surrounding the vehicle subsystem 102 (e.g., the transportation vehicle 103 and/or the driver 104). Similar to analyzing the historical information for the area around the passenger 116a, the augmented reality transportation system 106 also determines an area around the vehicle subsystem 102 (e.g., around the transportation vehicle 103). For example, the augmented reality transportation system 106 determines an area of city blocks, an area within a radius around the transportation vehicle 103, or another area. Also see Wang [0112] Referring now to FIG. 6, shown is a schematic diagram illustrating an approach for sending a notification to a user in accordance with an exemplary embodiment of the present invention. The computing system 100 may determine when the user shows parking intent through identifying speed and location, or through an actual request. As depicted, the computing system 100 may provide the user with a notification of potential parking violations at a time when the vehicle 500 is within a predetermined radius "r" 502 of a destination.).

Regarding claim 10, Eyler in view of Wang and Farmer discloses the method of claim 1, further comprising: causing presentation of a notification on a device of a rider indicating that the driver cannot stop at the illegal stopping zone and instructing the rider to walk to an alternative location (Eyler [0031] The augmented reality transportation system further generates an augmented reality element to place on a “no pickup” location to overlay within the augmented reality environment for display to the passenger. Additional detail regarding generating and providing undesirable pickup locations, or “no pickup” locations, is provided below with reference to FIGS. 5-6. Furthermore, Farmer [0054] In the example 420 of FIG. 4B, an alternate request location 424 has been identified with regard to the request location 402. For example, as described earlier, a threshold distance around the request location 402 may be determined, and a set of alternate request locations evaluated until one (or more, in some embodiments) is found to reduce one of an ETA or ETD, or both, by a particular amount over the original route (as illustrated in FIG. 4A). In this example, the alternate request location 424 is displayed along with a travel path 422 to the alternate request location 424. [0055] Once the alternate request location 424 is selected, in the example of FIG. 4B, the interface 410 presents the requestor on their device with a dialog box or similar element 428 indicating that a new pickup location (i.e., request location) is available and indicating that traveling 2 minutes to the alternate request location 424 will save 5 minutes in the overall journey, although in various embodiments, the ETA to the requestor may be illustrated, the ETD to the destination, or both. [0071] Other factors that may be considered by the pickup location evaluation module 134A to evaluate the pickup location score for the requested location include determining whether the matched provider actually stops at the location where the requestor is. The pickup evaluation module 134A may calculate a distance from the requested pickup location to the actual pickup location. For example, the requestor may end up walking around the block to actually get picked up by the provider because it may not have been possible for the provider to drive to the requested location where the requester was waiting. The requested location may be in a no-stopping zone, restricted to only certain vehicles, a high traffic, or in a construction zone, which could cause the actual pickup location to be in a different location from the requested location. Also see Farmer 2A-2C and 4A-4B).

Regarding claim 11, Eyler in view of Wang and Farmer discloses the method of claim 1, wherein causing presentation of the notification comprises presenting the illegal stopping zone visually distinguished from a legal stopping zone on a map (Eyler figs. 5-6 illustrates a illegal stopping zone 506 visually distinguished from a legal stopping zone 504 on a map. [0162] For example, the augmented reality environment 500 includes a view of a street corner within a city, and further includes an augmented reality transportation vehicle location element 502, an augmented reality pickup location element 504 (labeled “Pickup Zone”), and an augmented reality no pickup location element 506 (labeled “No Pickup”). Also see [0166]. Furthermore, Wang [0106] As a result, these parking locations, whether occupied, illegal, or potentially available legal (e.g. “alternative location that is a legal stopping zone”) can be displayed to the user through, for example, different formats where the user can tell what might be an illegal parking location, an occupied parking location, or a potentially available parking location. If the user wants the computing system to identify all parking locations, the computing system might employ three different formats, such as three different colors or shapes, to clearly separate the three groups of parking locations from each other. Furthermore, Farmer fig. 2C. [0039]-[0041] pickup location scores associated with a variety of curb segments are shown in different patterned strips 238-242. For example, curb segments associated with locations having poor pickup locations scores 238A-238K are shown in a first pattern (e.g., a striped pattern). Curb segments associated with locations having moderate pickup location scores 240A-240F are shown in a second pattern (e.g., a dotted pattern). Curb segments associated with locations having good pickup location scores 242A are shown in a third pattern (e.g., solid pattern).).

Claims 12-19 are being rejected  similarly to the rejection of claims 1-11 (in particular claims 1, 2, 4-8, and 10) above for being directed to a system having operations/functions corresponding to the steps of claims 1-11 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 20 is being rejected  similarly to the rejection of claims 1 or 12 above for being directed to an apparatus having operations/functions corresponding to the steps of claims 1 or 12 above whereby the scope and contents of the recited limitations are substantially the same.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684